11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Keith Caroll Craig,                           * From the 326th District
                                                Court of Taylor County,
                                                Trial Court No. 13-10540N.

Vs. No. 11-15-00029-CV                        * April 2, 2015

Lori Louise Craig,                            * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance
with this court’s opinion, the appeal is dismissed. The costs incurred by reason
of this appeal are taxed against Keith Caroll Craig.